


EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (“Agreement”) dated as of May 13, 2014, is among
Krispy Kreme Doughnut Corporation, a North Carolina corporation (“KKDC”), Krispy
Kreme Doughnuts, Inc., a North Carolina corporation (the “Company” and, together
with KKDC, the “Companies”), and Anthony N. Thompson (the “Executive”).

     The parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

     SECTION 1.01 Definitions. For purposes of this Agreement, in addition to
other terms defined herein, the following terms have the meanings set forth
below:

     “Base Salary” has the meaning set forth in Section 4.01.

     “Board” means the Board of Directors of the Company.

     “Cause” shall mean (a) the Executive’s failure or refusal to perform the
Executive’s lawful and proper duties hereunder (other than as a result of total
or partial incapacity due to physical or mental illness or a court or
governmental order), (b) the Executive’s conviction of or plea of nolo
contendere to any felony (other than a traffic infraction), (c) an act or acts
on the Executive’s part constituting fraud, theft or embezzlement or that
otherwise constitutes a felony under the laws of the United States or any state
thereof which results or was intended to result directly or indirectly in gain
or personal enrichment by the Executive at the expense of the Companies, or (d)
the Executive’s willful violation of any material provision of the code of
ethics of the Companies applicable to the Executive or the Executive’s willful
breach of a material term of the Agreement. In the case of any item described in
the previous sentence, the Executive shall be given written notice of the
alleged act or omission constituting Cause, which notice shall set forth in
reasonable detail the reason or reasons that the Board believes the Executive is
to be terminated for Cause, including any act or omission that is the basis for
the decision to terminate the Executive. In the case of an act or omission
described in clause (a) or (d) of the definition of Cause, (i) if reasonably
capable of being cured, the Executive shall be given 30 days from the date of
such notice to effect a cure of such alleged act or omission constituting
“Cause” which, upon such cure to the reasonable satisfaction of the Board, shall
no longer constitute a basis for Cause, and (ii) the Executive shall be given an
opportunity to make a presentation to the Board (accompanied by counsel or other
representative, if the Executive so desires) at a meeting of the Board held
promptly following such 30-day cure period if the Board intends to determine
that no cure has occurred. At or following such meeting, the Board shall
determine whether or not to terminate the Executive for “Cause” (with the
Executive abstaining if he is a member of the Board) and shall notify the
Executive in writing of its determination and the effective date of such
termination (which date may be no earlier than the date of the aforementioned
Board meeting). For purposes of this Agreement, no act or failure to act shall
be considered “willful” unless it is done, or omitted to be done, by Executive
in bad faith or without a reasonable belief that Executive’s action or omission
was in the best interests of KKDC or the Company.

--------------------------------------------------------------------------------




     “Change in Control” means any of the following events:

     (a) the acquisition by any Person of “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that a Change in Control shall not be deemed to
occur solely because fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its Subsidiaries, or (ii) any Person, which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition;

     (b) the consummation of (i) a merger or consolidation involving the Company
if the shareholders of the Company, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation, or (ii) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a Person which is owned directly or indirectly by the shareholders of
the Company in the same proportion as their ownership of stock in the Company;

     (c) a change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
definition, that any individual who becomes a member of the Board subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; provided further, however,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, including any
successor to such Rule), or other actual or threatened solicitation or proxies
or consents by or on behalf of a Person other than the Board, shall not be so
considered as a member of the Incumbent Board; or

     (d) the approval by shareholders of the Company of a complete liquidation
or dissolution of the Company;

provided, however, that, if and to the extent required under Section 409A of the
Code or any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), an event will be treated as a “Change in Control” for purposes
of this Agreement only if it is also a “change in control event” (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.

2

--------------------------------------------------------------------------------




     “Code” means the Internal Revenue Code of 1986, as amended, and any related
regulations or other guidance.

     “Committee” means the Compensation Committee of the Board.

     “Confidential Information” means information that is not generally known to
the public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with the business of the Company and its Subsidiaries
and which constitutes trade secrets or information which they have attempted to
protect, which may include, but is not limited to, trade “know-how”, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, computer programs and software and
financial information. It shall not include information (a) required to be
disclosed by court or administrative order; (b) lawfully obtainable from other
sources or which is in the public domain through no fault of the Executive; or
(c) the disclosure of which is consented to in writing by the Company.

     “Date of Termination” has the meaning set forth in Section 5.07.

     “Effective Date” has the meaning set forth in Section 2.01.

     “Employment Period” has the meaning set forth in Section 2.01.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent: (a) a reduction in the Executive’s Base Salary or a
material reduction in the Executive’s Annual Target Bonus opportunity (other
than a reduction in bonus opportunities that applies to executive officers of
the Company generally; and, for the avoidance of doubt, a failure to attain
performance or other objectives, as determined in the discretion of the Board
and/or the Committee, shall not, alone constitute Good Reason); (b) the
Executive no longer serves as the Chief Executive Officer of (i) both the
Company and KKDC, or (ii) in the event of a merger, consolidation or other
business combination involving the Company, the successor to the Company’s
business or assets or (iii) if all or substantially all of the voting stock of
the Company is held by another company, such company; (c) the assignment to the
Executive of any duties or responsibilities materially inconsistent with the
Executive’s status under clause (b) of this sentence or his failure at any time
to report directly to the Executive Chair of the Board or the board of the
applicable company described in clause (b), or, if no person serves as Executive
Chair, the Board or the board of directors of the applicable company described
in such clause (b); (d) the failure of the Executive to be initially appointed
to the Board following his appointment as Chief Executive Officer (it being
expressly agreed upon that the failure of the Executive to be appointed,
nominated or elected to the Board or the KKDC board (i) due to Executive’s
decision not to stand for election or reelection, his removal from the Board or
the board of KKDC, or the failure of the shareholders to elect or re-elect the
Executive, or (ii) the Board’s or the KKDC board’s decision not to nominate the
Executive for election to the Board or the KKDC board due to the exercise of the
Board’s or the KKDC board’s fiduciary duties shall not constitute Good Reason);
(e) any failure by the Companies to maintain the Executive’s principal place of
employment and the executive offices of the Companies within 25 miles of the
Winston-Salem, North Carolina area; or (f) any material breach by the Companies
of this Agreement; provided, however, that for any of the foregoing to
constitute Good Reason, the Executive must provide written notification of his
intention to resign within 60 days after the Executive knows or has reason to
know of the occurrence of any such event, and the Companies shall have 30 days
(10 days in the case of a material breach related to payment of any amounts due
hereunder) from the date of receipt of such notice to effect a cure of the
condition constituting Good Reason, and, upon cure thereof by the Companies,
such event shall no longer constitute Good Reason.

3

--------------------------------------------------------------------------------




     “Notice of Termination” has the meaning set forth in Section 5.06.

     “Permanent Disability” means the Executive becomes permanently disabled
within the meaning of the long-term disability plan of the Companies applicable
to the Executive, and the Executive commences to receive benefits under such
plan.

     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

     “Reimbursable Expenses” has the meaning set forth in Section 4.04.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, 50 percent or more of the total
voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, 50 percent or more of the partnership or other similar
ownership interests thereof are at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a 50 percent or more ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons are allocated 50 percent or more of partnership, limited liability
company, association or other business entity gains or losses or control the
managing director or member or general partner of such partnership, limited
liability company, association or other business entity.

ARTICLE 2
EMPLOYMENT

     SECTION 2.01 Employment. The Companies shall employ the Executive, and the
Executive accepts employment with the Companies, upon the terms and conditions
set forth in this Agreement for the period beginning June 1, 2014 (the
“Effective Date”) and ending as provided in Section 5.01 (the “Employment
Period”). It is acknowledged that the Executive may begin service to the
Companies prior to the date of this Agreement, with continued service contingent
upon the preparation of this Agreement in a form mutually acceptable to both the
Executive and the Companies.

4

--------------------------------------------------------------------------------




ARTICLE 3
POSITION AND DUTIES

     SECTION 3.01 Position and Duties. During the Employment Period, the
Executive shall serve as (i) Chief Executive Officer of the Company reporting
directly to the Executive Chair of the Board, or, if none, the Board, and (ii)
Chief Executive Officer of KKDC reporting directly to the Executive Chair of the
board of KKDC, or, if none, the board of KKDC. The Executive shall also serve as
President of the Company and President of KKDC at the pleasure of the Board and
the board of KKDC, as applicable; provided, that any other person serving as
President of the Company or KKDC, as applicable, shall report to the Executive.
The Executive shall also be appointed by the Board, at its regularly scheduled
September 2014 Board meeting or as soon thereafter as practicable, to serve as a
member of the Board and the board of KKDC. In the event of his election or
re-election, the Executive shall serve as a member of the Board and/or the board
of KKDC, as applicable. The Executive shall have such responsibilities, powers
and duties as may from time to time be prescribed by the Board; provided that
such responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in the chief executive officer
position at comparable companies or as may be reasonably required for the proper
conduct of the business of the Companies. During the Employment Period, the
Executive shall devote substantially all of his working time and efforts, which
shall be conducted on a full-time basis, to the business and affairs of the
Company and its Subsidiaries. The Executive shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person or organization not related to the business of the Company or its
Subsidiaries, whether for compensation or otherwise, without the prior approval
of the Board; provided, however, the Executive may serve on the board of
directors of one for-profit corporation with the prior approval of the Board,
which will not be unreasonably withheld, and the Executive may serve as a
director of not-for-profit organizations or engage in other charitable, civic or
educational activities, so long as the activities described in this proviso do
not interfere with the Executive’s performance of his duties hereunder or result
in any conflict of interest with the Companies.

ARTICLE 4
BASE SALARY AND BENEFITS

     SECTION 4.01 Base Salary. During the Employment Period, the Executive will
receive base salary from the Companies equal to $725,000 per annum (the “Base
Salary”). The Base Salary will be payable in accordance with the normal payroll
practices of the Companies. Annually during the Employment Period the Company
shall review with the Executive his job performance and compensation, and if
deemed appropriate by the Board or the Committee, in their discretion, the
Executive’s Base Salary may be increased but not decreased. After any such
increase, the term “Base Salary” as used in this Agreement will thereafter refer
to the increased amount. The Executive shall not receive additional compensation
for service as a Director on the Company’s Board (other than reimbursement of
reasonable expenses).

5

--------------------------------------------------------------------------------




     SECTION 4.02 Bonuses. The Executive shall be paid a bonus (the “Signing
Bonus”) in the amount of $160,000, subject to applicable withholdings, which
Signing Bonus shall be deemed earned and payable upon the Executive’s continued
employment through February 15, 2015. The Signing Bonus will be paid on the
first regular payroll payment date that occurs after February 15, 2015. In
addition to Base Salary and the Signing Bonus described herein, the Executive
shall be eligible to be considered for an annual bonus, and the Executive’s
“Annual Target Bonus” amount shall be equal to 100% of Base Salary (such amount
to be pro rated for the Executive’s first year of service based on the number of
months the Executive is employed during the performance period). The
Compensation Committee and/or the Board shall set targets with respect to and
otherwise determine the Executive’s bonus in accordance with the Company’s then
current incentive plans.

     SECTION 4.03 Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee benefit, perquisite and fringe (if any)
benefit plans and arrangements made available by the Companies to their
executives and key management employees upon the terms and subject to the
conditions set forth in the applicable plan or arrangement. Such benefits shall
include medical, life and disability insurance provided in accordance with the
policies of the Companies. The Executive shall be entitled to no less than four
weeks of paid vacation annually during the Employment Period.

     SECTION 4.04 Expenses; Relocation. The Companies shall reimburse the
Executive for all reasonable expenses incurred by him in the course of
performing his duties under this Agreement which are consistent with the
Companies’ policies in effect from time to time with respect to travel,
entertainment and other business expenses (“Reimbursable Expenses”), subject to
the Companies’ requirements with respect to reporting and documentation of
expenses and the provisions of Section 13.14. The Executive shall reside in the
Winston-Salem, North Carolina community on a full-time basis commencing on or
before August 1, 2014. The Executive shall be eligible to receive relocation
benefits in accordance with the Companies’ relocation policies for executive
officers, and, without limiting the foregoing, the Companies shall reimburse the
Executive for all reasonable relocation expenses incurred by him in relocating
his and his immediate family’s household items to the Winston-Salem, North
Carolina area, subject to compliance with the Companies’ relocation
reimbursement policies for executive officers and the Companies’ requirements
with respect to reporting and documentation of such expenses. The Companies
shall also reimburse the Executive for legal fees of up to $7,500 incurred with
respect to entering into the Agreement. Such reimbursements shall be made in
accordance with this Section 4.04 and Section 13.14 herein.

     SECTION 4.05 Stock Option. The Company shall grant to the Executive a stock
option (the “Option”) to purchase such number of shares of the Company’s common
stock as may be determined based on an aggregate award fair value of $950,000,
as calculated on or as close in time as practicable to the grant date, at an
exercise price per share equal to the fair market value per share on the date of
grant, which shall be a date determined by the Committee of the Board to occur
on or as soon as practicable after the Effective Date. The Option shall vest and
become exercisable in four equal annual installments beginning one year
following the grant date, so long as the Executive’s employment continues
through such vesting dates, except as otherwise provided herein. The term of the
Option will be ten years from the date of grant, subject to earlier termination
in the event the Executive’s employment terminates. The Option shall be
designated as an incentive stock option if and to the extent it so qualifies.
The Option shall be subject to the terms of Krispy Kreme Doughnuts, Inc. 2012
Stock Incentive Plan, as it may be amended, or its successor plan (the “Stock
Plan”), and a Stock Option Agreement, which shall be substantially similar to
the current form of stock option agreement used with respect to grants to other
executive officers of the Companies, modified as provided herein.

6

--------------------------------------------------------------------------------




     SECTION 4.06 Restricted Stock Units. The Company shall grant to the
Executive restricted stock units (the “Restricted Stock Units”) for such number
of shares of the Company’s common stock as may be determined based on an
aggregate award fair value of $1,900,000, as calculated on or as close in time
as practicable to the grant date. The grant date for the Restricted Stock Units
shall be determined by the Committee and will occur on or as soon as practicable
after the Effective Date. The Restricted Stock Units will vest, provided that
the Executive’s employment continues through the applicable vesting dates, in
four equal annual installments, beginning on the first anniversary of the grant
date and continuing on each of the following three year anniversaries of the
grant date (except as otherwise provided herein). The Restricted Stock Units
(including the distribution of any shares of the Company’s common stock issuable
pursuant thereto) shall be subject to the terms of the Stock Plan and a
Restricted Stock Unit Agreement, which shall be substantially similar to the
current form of restricted stock unit agreement used with respect to grants to
other executive officers of the Companies, modified as provided herein.

     SECTION 4.07 Other Equity Awards. On or prior to the date of the Company’s
first award of annual equity awards to executive officers occurring after the
Effective Date, and subject to the Executive’s continued employment through the
grant date, the Company shall grant to the Executive an initial annual equity
award (the “Initial Annual Equity Award”) with an aggregate fair value of
$800,000, as determined on or as close in time as practicable to the grant date.
The Committee shall have discretion to determine the type or types of equity
awards which comprise the Initial Annual Equity Award, which may include a
combination of awards. The Initial Annual Equity Award shall be subject to such
performance and/or service vesting and other terms and condition as may be
determined by the Committee and shall be granted under, and subject to the terms
of, the Stock Plan and applicable award agreement(s). The Executive agrees and
acknowledges that the future grant of equity awards (other than the Initial
Annual Equity Award), if any, and the terms of any such equity awards shall be
subject to the discretion of the Committee and the Stock Plan and applicable
award agreement(s).

     SECTION 4.08 Compliance with Compensation and Equity Policies. The
Executive agrees to comply with the Company’s Stock Ownership and Equity
Retention Policy and Compensation Recovery Policy, each as in effect from time
to time, with respect to annual or long-term incentive or other compensation, as
applicable, including the compensation provided pursuant to this Agreement. The
terms of the Company’s Stock Ownership and Equity Retention Policy and
Compensation Recovery Policy, each as in effect from time to time, are hereby
incorporated by reference into this Agreement.

7

--------------------------------------------------------------------------------




ARTICLE 5
TERM AND TERMINATION

     SECTION 5.01 Term. The Employment Period will terminate on May 31, 2017
(unless sooner terminated as hereinafter provided); provided, however, that the
Employment Period will be automatically extended for successive one-year periods
following the original term ending May 31, 2017, until either the Companies, on
the one hand, or the Executive, on the other hand, at least 180 days prior to
the expiration of the original term or any extended term, shall give written
notice to the other of their intention not to so extend the Employment Period;
provided, the Employment Period shall automatically be extended until the second
anniversary of any Change in Control (except, until May 31, 2017 if a Change in
Control occurs prior to May 31, 2015).

     SECTION 5.02 Termination Due to Death or Permanent Disability. If the
Employment Period shall be terminated due to death or Permanent Disability of
the Executive, the Executive (or his estate or legal representative) shall be
entitled solely to the following: (a) Base Salary and accrued unused vacation
through the Date of Termination (paid on the Companies’ normal payroll payment
date); and (b) medical benefits as provided in Section 5.05 below. The
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder. In addition, promptly following any such termination, the
Executive (or his estate or legal representative) shall be reimbursed for all
Reimbursable Expenses incurred by the Executive prior to such termination in
accordance with Section 4.04 and Section 13.14 herein.

     SECTION 5.03 Termination for Good Reason or Without Cause. Except as
otherwise set forth in Section 5.09 below, if the Employment Period shall be
terminated (a) by the Executive for Good Reason, or (b) by the Companies not for
Cause, provided in either case that the Executive has executed, on or before the
date that is fifty (50) days following the date of his termination of
employment, an irrevocable (except to the extent required by law to be
revocable) general release of claims in the form attached hereto as Exhibit A,
and does not revoke such release prior to the end of the seven-day statutory
revocation period, the Executive shall be entitled solely to the following: (i)
Base Salary and accrued unused vacation through the Date of Termination, paid on
the Companies’ normal payroll payment date; (ii) an amount equal to two times
the sum of Base Salary and the Executive’s Annual Target Bonus for the year of
termination (or the Base Salary or Annual Target Bonus for the prior year if
reduction of the Executive’s Base Salary or target annual bonus, or both, was
the event giving rise to Good Reason), provided that, the Executive shall be
entitled to any unpaid amounts only if the Executive has not breached and does
not breach the provisions of Sections 6.01, 7.01, 8.01 or Article 9 below; (iii)
a bonus for the year of termination of employment equal to the Executive’s
actual annual bonus for such year pro rated for the number of full months during
the bonus year prior to the Date of Termination, to be paid, subject to Section
13.14 below (including but not limited to any delay in payment due to
application of the Delay Period), seventy-five (75) days after the end of the
fiscal year during which the bonus was eligible to be earned; (iv)
notwithstanding anything to the contrary in any equity award agreement, the
Option granted under Section 4.05 herein and the RSUs granted under Section 4.06
herein shall fully vest and the RSUs shall be settled immediately and the Option
shall become exercisable (provided that all other equity awards granted to the
Executive pursuant to Section 4.07 or otherwise shall instead be subject to the
terms of the Stock Plan and applicable award agreement(s)); and (v) medical
benefits as provided in Section 5.05 below. The Executive’s entitlements under
any other benefit plan or program shall be as determined thereunder, except that
duplicative severance benefits shall not be payable under any other plan or
program. Amounts described in clause (ii) above will be paid, subject to Section
13.14 below (including, but not limited to, any delay in payment due to
application of the Delay Period), in twelve (12) equal monthly installments, the
first two (2) of which shall be paid on the date that is two (2) months
following the Date of Termination and the next ten (10) of which will be paid in
ten (10) equal monthly installments commencing on the date that is three (3)
months following the Date of Termination and continuing on each of the next nine
(9) monthly anniversaries of the Date of Termination. In addition, the Executive
shall be reimbursed for all Reimbursable Expenses incurred by the Executive
prior to such termination in accordance with Section 4.04 and Section 13.14
herein. For the purposes of this Agreement, the actual annual bonus shall be
determined by the Committee. In addition, the provisions of clause (iv), above,
shall apply to any involuntary termination of Executive’s employment by the
Company without Cause or voluntary termination by Executive for Good Reason
occurring on or after expiration of the Employment Period under Section 5.01
following any Company notice to Executive that the Employment Period will not be
automatically so extended (and for the avoidance of doubt, this sentence and
related provisions of this Agreement shall survive any such expiration of the
Employment Period).

8

--------------------------------------------------------------------------------




     SECTION 5.04 Termination for Cause or Other Than Good Reason. If the
Employment Period shall be terminated (a) by the Companies for Cause, or (b) as
a result of the Executive’s resignation or leaving of his employment other than
for Good Reason, the Executive shall be entitled to receive solely Base Salary
and accrued unused vacation through the Date of Termination (paid on the
Companies’ normal payroll payment date) and reimbursement of all Reimbursable
Expenses incurred by the Executive prior to such termination (in accordance with
Section 4.04 and Section 13.14 herein). The Executive’s rights under the benefit
plans and programs shall be as determined thereunder. A voluntary resignation by
the Executive shall not be deemed to be a breach of this Agreement.

     SECTION 5.05 Benefits. If the Employment Period is terminated as a result
of a termination of employment as specified in Section 5.02, 5.03 or 5.09, the
Executive and his covered dependents shall be entitled to continue to
participate in the Companies’ medical (including prescription drug coverage) and
dental plan (the “Company Health Care Plan”) for up to eighteen (18) months
following the date his employment is terminated (the “Continuation Coverage
Period”). The Executive shall pay the entire premium charged for the coverage of
the Executive and his covered dependents under the Company Health Care Plan. The
premium required for the continuation coverage provided pursuant to this Section
5.05 shall be equal to the premium required by the continuation of coverage
requirements of Section 4980B of the Code and Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”) for such
continuation coverage. During the Continuation Coverage Period, the Company
shall reimburse the Executive for the difference between the monthly premium
amount actually paid by the Executive pursuant to this Section 5.05 and the
monthly premium amount paid by active employees for the same level of coverage
under the Company Health Care Plan. Such reimbursement shall be paid to the
Executive on or before the 20th day of the month immediately following the month
in which the Executive timely remits the required premium payment. The right to
reimbursement and the coverage provided pursuant to this Section 5.05 shall
terminate prior to the end of the Continuation Coverage Period if the Executive
is eligible to receive benefits under another employer-provided or group plan
(which plan may be the plan of his new employer or his spouse’s employer)
substantially comparable to the benefits provided by the Company Health Care
Plan. Furthermore, in the event of the Executive’s Permanent Disability,
insurance benefits will continue under the Companies’ long term disability plan
in accordance with its terms.

9

--------------------------------------------------------------------------------




     SECTION 5.06 Notice of Termination. Any termination by the Companies for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

     SECTION 5.07 Date of Termination. “Date of Termination” shall mean, unless
the parties agree otherwise, (a) if the Employment Period is terminated as a
result of a Permanent Disability, five days after a Notice of Termination is
given, (b) if the Employment Period is terminated as a result of his death, the
date of his death, (c) if the Employment Period terminates due to expiration of
the term of this Agreement, the date the term expires, and (d) if the Employment
Period is terminated for any other reason, the later of the date of the Notice
of Termination and the end of any applicable correction period.

     SECTION 5.08 No Duty to Mitigate. The Executive shall have no duty to seek
new employment or other duty to mitigate following a termination of employment
as described in this Article 5, and no compensation or benefits described in
this Article 5 shall be subject to reduction or offset on account of any
subsequent compensation, other than as provided in Section 5.05.

     SECTION 5.09 Termination for Good Reason or Without Cause Following a
Change in Control. If the Employment Period shall be terminated within two years
after a Change in Control (a) by the Executive for Good Reason, or (b) by the
Companies not for Cause, then the Executive’s compensation and benefits upon
termination shall be governed by this Section 5.09 instead of the provisions of
Section 5.03 above, and, provided the Executive has executed, on or before the
date that is fifty (50) days following the date of his termination of
employment, an irrevocable (except to the extent required by law to be
revocable) general release of claims in the form attached hereto as Exhibit A,
and does not revoke such release prior to the end of the seven-day statutory
revocation period, the Executive shall be entitled solely to the following: (i)
Base Salary and accrued unused vacation through the Date of Termination, paid on
the Companies’ normal payroll payment date; (ii) an amount equal to two times
the sum of his Base Salary and his Annual Target Bonus for the year of
termination, provided that, the Executive shall be entitled to any unpaid
amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01 or 8.01 or Article 9 below; (iii) a bonus for
the year of termination of employment equal to the Executive’s Annual Target
Bonus for such year pro rated for the number of full months during the bonus
year prior to such termination of employment; (iv) notwithstanding anything to
the contrary in any equity award agreement, the Option granted under Section
4.05 herein and the RSUs granted under Section 4.06 herein shall fully vest and
the RSUs shall be settled immediately and the Option shall become exercisable
(provided that (A) all other equity awards granted to the Executive pursuant to
Section 4.07 or otherwise shall instead be subject to the terms of the Stock
Plan and applicable award agreement(s), and (B) with respect to the Option
granted under Section 4.05 herein and the RSUs granted under Section 4.06
herein, such equity awards shall be subject to the terms of the Stock Plan and
applicable award agreements if the benefits provided pursuant to such
instruments in the event of a Change in Control are more favorable to the
Executive); and (v) medical benefits as provided in Section 5.05. The
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder, except that duplicative severance benefits shall not be
payable under any other plan or program. In addition, promptly following any
such termination, the Executive shall be reimbursed for all Reimbursable
Expenses incurred by the Executive prior to such termination (in accordance with
Section 13.14). The amounts due under clauses (ii) and (iii) of this Section
5.09 shall be paid, subject to Section 13.14 below, sixty (60) days following
such termination of employment. In addition, the provisions of clause (iv),
above, shall apply to any involuntary termination of Executive’s employment by
the Company without Cause or voluntary termination by Executive for Good Reason
occurring on or after expiration of the Employment Period under Section 5.01
following any Company notice to Executive that the Employment Period will not be
automatically so extended (and for the avoidance of doubt, this sentence and
related provisions of this Agreement shall survive any such expiration of the
Employment Period).

10

--------------------------------------------------------------------------------




     SECTION 5.10 Separation From Service. Notwithstanding any provision of this
Agreement to the contrary, for purposes of Section 5.03 and Section 5.09, the
Executive will be deemed to have terminated his employment on the date of his
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Companies, the Employment Period will be deemed to have
ended on the date of his “separation from service” with the Companies, and the
Date of Termination will be deemed to be the date of his “separation from
service” with the Companies if and to the extent required under Section 409A.
Further, to the extent required under Section 409A, references to “termination
of employment” or words of similar import shall be deemed to refer to, and shall
be defined in accordance with, a “separation from service” as defined under
Section 409A.

ARTICLE 6
CONFIDENTIAL INFORMATION

     SECTION 6.01 Nondisclosure and Nonuse of Confidential Information;
Non-disparagement. The Executive will not disclose or use at any time during or
after the Employment Period any Confidential Information of which the Executive
is or becomes aware, whether or not such information is developed by him, except
to the extent he reasonably believes that such disclosure or use is directly
related to and appropriate in connection with the Executive’s performance of
duties assigned to the Executive pursuant to this Agreement. Under all
circumstances and at all times, the Executive will take all appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft. The Executive also agrees to
execute and comply with such other confidentiality agreements or provisions as
required of executive officers of the Company. The Executive further agrees
that, during the Employment Period and thereafter, the Executive shall not make
any disparaging remarks, or remarks that could reasonably be construed as
disparaging, regarding the Companies, or its or their officers, directors,
employees, shareholders, representatives, agents, businesses, or practices. The
Company agrees that, during the Employment Period and thereafter, none of the
Company’s officers or members of the Board shall make any disparaging remarks,
or remarks that could reasonably be construed as disparaging, regarding the
Executive.

11

--------------------------------------------------------------------------------




ARTICLE 7
INTELLECTUAL PROPERTY

     SECTION 7.01 Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Companies generates,
authors or contributes to any invention, design, new development, device,
product, method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Subsidiaries as now or hereafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and its Subsidiaries and hereby
assigns all right, title and interest in and to such Intellectual Property to
the Company or its designated Subsidiary. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the Copyright Act of 1976, as
amended, and the Company or its designated Subsidiary will own all of the rights
comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Companies to
protect their interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of the
Executive’s employment hereunder).

ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

     SECTION 8.01 Delivery of Materials upon Termination of Employment. As
requested by the Companies from time to time, and upon the termination of the
Executive’s employment with the Companies for any reason, the Executive will
promptly deliver to the Companies all property of the Company or its
Subsidiaries, including, without limitation, all copies and embodiments, in
whatever form or medium, of all Confidential Information in the Executive’s
possession or within his control (including, but not limited to, written
records, notes, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information) irrespective of the location
or form of such material and, if requested by the Companies, will provide the
Companies with written confirmation that to the best of his knowledge all such
materials have been delivered to the Companies or destroyed.

12

--------------------------------------------------------------------------------




ARTICLE 9
NON-COMPETITION AND NONSOLICITATION

     SECTION 9.01 Noncompetition. The Executive acknowledges that, during his
employment with the Companies, he will become familiar with trade secrets and
other Confidential Information concerning the Company and its Subsidiaries and
his services will be of special, unique and extraordinary value to the
Companies. In addition, the Executive hereby agrees that at any time during the
Noncompetition Period (as defined below), he will not own, manage, control,
consult with, or become employed by or render services in an executive or senior
management capacity to, or as a director of, any business listed on Exhibit B
hereto in the Territory. During the Noncompetition Period, the Company shall
have the right to, in good faith, add other entities which are in substantial
competition with the Companies to the list of businesses on Exhibit B, subject
to the consent of the Executive which shall not be unreasonably withheld. It
shall not be considered a violation of this Section 9.01 for the Executive to be
a passive owner of not more than 2% of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

     SECTION 9.02 Nonsolicitation. The Executive hereby agrees that (a) during
the Nonsolicitation Period (as defined below), the Executive will not, directly
or indirectly through another Person, induce or attempt to induce any employee
of the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any person employed by them at any time during such
Nonsolicitation Period, and (b) during the Nonsolicitation Period, the Executive
will not induce or attempt to induce any customer, supplier, client or other
business relation of the Company or its Subsidiaries to cease doing business
with or reduce the volume of business done with the Company or its Subsidiaries.

     SECTION 9.03 Definitions. It is agreed that the “Territory,” for purposes
of this Article 9, shall mean:

     (a) The entire United States and any other country where the Company or any
of its Subsidiaries, joint venturers, franchisees or affiliates has operated a
retail facility at which the Companies’ products have been sold at any time in
the one-year period ending on the last day of the Executive’s employment with
the Companies;

     (b) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;

     (c) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Companies’ products have been sold at any time in the
one-year period ending on the last day of Executive’s employment with the
Companies;

     (d) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Companies’ products
have been sold at any time in the one-year period ending on the last day of the
Executive’s employment with the Companies; and

13

--------------------------------------------------------------------------------




     (e) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

     It is also agreed that “Noncompetition Period,” for purposes hereof, shall
mean:

     (a) The Employment Period and a period ending one year after the Date of
Termination; and

     (b) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Noncompetition Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.

     It is also agreed that “Nonsolicitation Period,” for purposes hereof, shall
mean:

     (c) The Employment Period and a period ending two years after the Date of
Termination;

     (d) In the event that the preceding clause shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending eighteen months after the
Date of Termination;

     (e) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending one year after the Date of
Termination; and

     (f) In the event that the preceding clauses shall be determined by judicial
action to define too long a period to be enforceable, “Nonsolicitation Period”
shall mean the Employment Period and a period ending six months after the Date
of Termination.

ARTICLE 10
EQUITABLE RELIEF

     SECTION 10.01 Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Companies contained in Sections 6.01, 7.01, 8.01 or Article
9 could cause irreparable harm to the Companies for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Companies may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01, 8.01
or Article 9, the Companies shall have the absolute right to apply to any court
of competent jurisdiction for such injunctive or other equitable relief, without
the necessity to post bond, as such court may deem necessary or appropriate in
the circumstances.

14

--------------------------------------------------------------------------------




ARTICLE 11
EXECUTIVE REPRESENTATION AND INDEMNIFICATION

     SECTION 11.01 Executive Representation. The Executive hereby represents and
warrants to the Companies that (a) the execution, delivery and performance of
this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) the Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other Person, and
(c) upon the execution and delivery of this Agreement by the Companies, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms. Notwithstanding Section 11.02 below, in the event
that any action is brought against the Executive involving any breach of any
employment agreement, noncompetition agreement or confidentiality agreement with
any other Person, the Executive shall bear his own costs incurred in defending
such action, including but not limited to court fees, arbitration costs,
mediation costs, attorneys’ fees and disbursements.

     SECTION 11.02 General Indemnification. The Companies, jointly and
severally, agree that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (each, a “Proceeding”), by reason of the fact
that he is or was a director, officer or employee of the Company or any of its
Subsidiaries or is or was serving at the request of the Company or any of its
Subsidiaries as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Companies to the fullest extent
permitted or authorized by applicable law and their bylaws, against all cost,
expense, liability and loss (including, without limitation, advancement of
attorneys’ and other fees and expenses) reasonably incurred or suffered by the
Executive in connection therewith. The Company agrees to use its best efforts to
maintain a directors’ and officers’ liability insurance policy covering the
Executive during the Employment Period and for at least four years thereafter to
the extent available on commercially reasonable terms.

15

--------------------------------------------------------------------------------




ARTICLE 12
LIMITATION ON CERTAIN PAYMENTS CONTINGENT ON CHANGE IN CONTROL

     SECTION 12.01 Limitation on Certain Payments Contingent on Change In
Control.

     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Companies (or any of their affiliated entities) or any
entity which effectuates a Change in Control (or any of its affiliated entities)
to or for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the reduction
of the amounts payable to the Executive under this Agreement to the maximum
amount that could be paid to the Executive without giving rise to the Excise Tax
(the “Safe Harbor Cap”) would provide the Executive with a greater after-tax
amount than if such amounts were not reduced, then the amounts payable to the
Executive under this Agreement shall be reduced (but not below zero) to the Safe
Harbor Cap. Unless the Companies and the Executive agree otherwise (in a manner
intended to comply with Code Section 409A), the reduction of the amounts payable
hereunder, if applicable, shall be made to the extent necessary in the following
order: (i) first, any such Payments that became fully vested prior to the Change
in Control and that pursuant to paragraph (b) of Treas. Reg. § 1.280G-1, Q/A 24,
are treated as contingent compensation payments solely by reason of the
acceleration of their originally scheduled dates of payment will be reduced, by
cancellation of the acceleration of their vesting; (ii) second, any severance
payments or benefits, performance-based cash or equity incentive awards, or
other contingent compensation payments the full amounts of which are treated as
contingent on the Change in Control pursuant to paragraph (a) of Treas. Reg. §
1.280G-1, Q/A 24, will be reduced; and (iii) third, any cash or equity incentive
awards, or nonqualified deferred compensation amounts, that vest solely based on
the Executive’s continued service with the Companies, and that pursuant to
paragraph (c) of Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent on
the Change in Control because they become vested as a result of the Change in
Control, will be reduced, first by cancellation of any acceleration of their
originally scheduled dates of payment (if payment with respect to such items is
not treated as automatically occurring upon the vesting of such items for
purposes of Section 280G of the Code) and then, if necessary, by canceling the
acceleration of their vesting. In each case, the amounts of the contingent
compensation payments will be reduced in the inverse order of their originally
scheduled dates of payment or vesting, as applicable, and will be so reduced
only to the extent necessary to achieve the required reduction. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a greater after-tax result to the
Executive, no amounts payable under this Agreement shall be reduced pursuant to
this provision.

     (b) All determinations required to be made under this Section 12.01 shall
be made by the public accounting firm that is retained by the Companies as of
the date immediately prior to the Change in Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Companies and
the Executive within fifteen (15) business days of the receipt of notice from
the Companies or the Executive that there has been a Payment, or such earlier
time as is requested by the Companies. Notwithstanding the foregoing, in the
event (i) the Board shall determine prior to the Change in Control that the
Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Companies. If payments are reduced to the
Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is payable
by the Executive without a reduction in payments, the Accounting Firm shall
provide a written opinion to the Executive to such effect, that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The determination by the
Accounting Firm shall be binding upon the Companies and the Executive (except as
provided in Section 12.01(c) below).

16

--------------------------------------------------------------------------------




     (c) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding, which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive by the Companies, which are in excess of the
limitations provided in this Section 12.01 (referred to hereinafter as an
“Excess Payment”), the Executive shall repay the Excess Payment to the Companies
on demand, together with interest on the Excess Payment at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such repayment. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Companies should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section 12.01. In the event
that it is determined (i) by the Accounting Firm, the Companies (which shall
include the position taken by the Companies, or together with their consolidated
group, on their federal income tax returns) or the IRS or (ii) pursuant to a
determination by a court, that an Underpayment has occurred, the Companies shall
pay an amount equal to such Underpayment to the Executive within ten (10) days
of such determination together with interest on such amount at the applicable
federal rate from the date such amount would have been paid to the Executive
until the date of payment. The Executive shall cooperate, to the extent the
Executive’s expenses are reimbursed by the Companies, with any reasonable
requests by the Companies in connection with any contests or disputes with the
IRS in connection with the Excise Tax or the determination of the Excess
Payment. Notwithstanding the foregoing, in the event that amounts payable under
this Agreement were reduced pursuant to Section 12.01(a) and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Companies shall promptly pay to the Executive
any amounts payable under this Agreement that were not previously paid solely as
a result of Section 12.01(a), subject to the Safe Harbor Cap.

17

--------------------------------------------------------------------------------




ARTICLE 13
MISCELLANEOUS

     SECTION 13.01 Binding Arbitration. The parties agree that, except as
provided in Articles 9 and 10 above, any disputes under this Agreement shall be
settled exclusively by arbitration conducted in Winston-Salem, North Carolina.
Except to the extent inconsistent with this Agreement, such arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect at the time of
the arbitration and otherwise in accordance with principles which would be
applied by a court of law or equity. The arbitrator shall be acceptable to both
the Companies and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators or if the two arbitrators do not agree, appointed by the American
Arbitration Association. The costs of arbitration incurred by the Executive (or
his beneficiaries) will be borne by the Companies (including, without
limitation, reasonable attorneys’ fees and other reasonable charges of counsel)
(a) if the arbitration occurs prior to a Change in Control, if the Executive
prevails on a majority of the material issues in the dispute, and (b) if the
arbitration occurs after a Change in Control, if the Executive prevails on at
least one material issue in the dispute. Judgment upon the final award rendered
by such arbitrator(s) may be entered in any court having jurisdiction thereof.
Following the final determination of the dispute in which, based on the outcome
of the dispute, the Executive is, in accordance with this Section 13.01,
entitled to have his costs borne by the Companies, the Companies shall pay all
such reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the costs are incurred. Notwithstanding the foregoing, in the
event a final determination of the dispute has not been made by December 20 of
the year following the calendar year in which the costs are incurred, the
Companies shall, within ten (10) days after such December 20, reimburse such
reasonable costs (supported by documentation of such costs) incurred in the
prior taxable year; provided, however, that the Executive shall return such
amounts to the Companies within ten (10) business days following the final
determination if (i) in the case of an arbitration prior to a Change in Control,
the Executive does not prevail on a majority of the material issues in the
dispute, or (ii) in the case of an arbitration after a Change in Control, the
Executive does not prevail on at least one material issue in the dispute. The
amount of any costs eligible for payment under this Section 13.01 during a
calendar year will not affect the amount of any costs eligible for payment under
this Section 13.01 in any other taxable year.

     SECTION 13.02 Consent to Amendments; No Waivers. The provisions of this
Agreement may be amended or waived only by a written agreement executed and
delivered by the Companies and the Executive. Notwithstanding the foregoing, the
Companies shall have unilateral authority to amend this Agreement (without
Executive consent) to the extent necessary to comply with applicable laws, rules
or regulations (including but not limited to Section 409A) or changes to
applicable laws, rules or regulations. No other course of dealing between the
parties to this Agreement or any delay in exercising any rights hereunder will
operate as a waiver of any rights of any such parties.

     SECTION 13.03 Successors and Assigns. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors, assigns, heirs,
executors and estates of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Companies
(other than to his estate or heirs) and the Company may assign this Agreement
only to a successor to all or substantially all of the assets of the Company.

     SECTION 13.04 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

18

--------------------------------------------------------------------------------




     SECTION 13.05 Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

     SECTION 13.06 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

     SECTION 13.07 Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four business days after
the date when mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Companies at the
addresses set forth below.

If to the Executive: To the last address delivered to the Companies by the
Executive in the manner set forth herein   If to the Companies: Krispy Kreme
Doughnuts, Inc. Krispy Kreme Doughnuts Corporation 370 Knollwood Street, Suite
500 Winston-Salem, NC 27103 Attn: Senior Vice President-Human Resources and
Organizational Development


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

     SECTION 13.08 Withholding. The Companies may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

     SECTION 13.09 No Third Party Beneficiary. This Agreement will not confer
any rights or remedies upon any person other than the Companies, the Executive
and their respective heirs, executors, successors and assigns.

     SECTION 13.10 Entire Agreement. This Agreement (including any other
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may relate in any way to the subject
matter hereof.

     SECTION 13.11 Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party. Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.

19

--------------------------------------------------------------------------------




     SECTION 13.12 Survival. Sections 6.01, 7.01, 8.01 and Articles 1, 5, 9, 10,
11, 12 and 13 will survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Period, and the
Agreement shall otherwise remain in full force to the extent necessary to
enforce any rights and obligations arising hereunder during the Employment
Period.

     SECTION 13.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NORTH CAROLINA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

     SECTION 13.14 Section 409A. It is intended that this Agreement will comply
with Section 409A, to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent. If an
amendment of this Agreement is necessary in order for it to comply with Section
409A, the parties hereto will negotiate in good faith to amend the Agreement in
a manner that preserves the original intent of the parties to the extent
reasonably possible. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of his “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, the portion, if any, of such payment so
required to be delayed shall not be made prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service”, or (ii) the date of his death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
shall be paid to the Executive in a lump sum, and any remaining payments shall
be made as provided in the Agreement and in a manner in accordance with Section
409A. The Companies shall not have any obligation to indemnify or otherwise
protect the Executive from any obligation to pay any taxes pursuant to Section
409A. In the event that this Agreement or any compensation payable hereunder
shall be deemed not to comply with (or be exempt from) Section 409A, then
neither the Companies, the Board, the Board of Directors of KKDC, nor its or
their designees or agents, shall be liable to the Executive or other persons for
actions, decisions or determinations made in good faith.

     With respect to any reimbursement or in-kind benefit arrangements of the
Companies and their subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (a) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (b) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (c) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Companies. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A. Any reimbursement by the
Company pursuant to Section 12.01(c) herein shall be made to the Executive not
later than the end of the Executive’s taxable year following the taxable year in
which he remits the related taxes.

20

--------------------------------------------------------------------------------




     SECTION 13.15 Representations of the Companies. The Companies represent and
warrant that (a) the execution, delivery and performance of this Agreement by
the Companies has been fully and validly authorized by all necessary corporate
action, (b) the officer(s) signing this Agreement on behalf of the Companies is
duly authorized to do so, (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Companies are a party or by which they are bound, and (d) upon execution and
delivery of this Agreement by the parties hereto, it will be a valid and binding
obligation of the Companies enforceable against the Companies and their
successors and assigns in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

[remainder of page left intentionally blank]

21

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

KRISPY KREME DOUGHNUTS, INC.     By: /s/ Douglas R. Muir Douglas R. Muir Chief
Financial Officer     KRISPY KREME DOUGHNUT CORPORATION     By:       /s/
Douglas R. Muir Douglas R. Muir Chief Financial Officer     EXECUTIVE     /s/
Anthony N. Thompson Anthony N. Thompson


[Signature Page to Employment Agreement]

22

--------------------------------------------------------------------------------




Exhibit A

MUTUAL RELEASE

     This mutual release (this “Release”) is entered into as of this ____ day of
______, ____ (the “Release Date”) among Krispy Kreme Doughnut Corporation, a
North Carolina corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (the “Company” and, together with KKDC, the “Companies”),
and Anthony N. Thompson (the “Executive”).

     1. Reference is hereby made to the employment agreement dated as of May 13,
2014 (the “Employment Agreement”) by the parties hereto setting forth the
agreements among the parties regarding the termination of the employment
relationship between the Executive and the Companies. Capitalized terms used but
not defined herein have the meanings ascribed to them in the Employment
Agreement.

     2. The Executive, for himself, his spouse, heirs, executors,
administrators, successors and assigns, hereby releases and discharges the
Companies and its respective direct and indirect parents and subsidiaries, and
other affiliated companies, and each of their respective past and present
officers, directors, agents and employees, from any and all actions, causes of
action, claims, demands, grievances and complaints, known and unknown, which the
Executive or his spouse, heirs, executors, administrators, successors or assigns
ever had or may have at any time through the Release Date. The Executive
acknowledges and agrees that this Release is intended to and does cover, but is
not limited to, (i) any claim of employment discrimination of any kind whether
based on a federal, state or local statute or court decision, including the Age
Discrimination in Employment Act with appropriate notice and rescission periods
observed; and (ii) any claim, whether statutory, common law or otherwise,
arising out of the terms or conditions of the Executive’s employment at the
Companies and/or the Executive’s separation from the Companies. The enumeration
of specific rights, claims and causes of action being released shall not be
construed to limit the general scope of this Release. It is the intent of the
parties that by this Release the Executive is giving up all rights, claims and
causes of action occurring prior to the Release Date, whether or not any damage
or injury therefrom has yet occurred. The Executive accepts the risk of loss
with respect to both undiscovered claims and with respect to claims for any harm
hereafter suffered arising out of conduct, statements, performance or decisions
occurring before the Release Date.

     It is understood that the Executive has been advised to consult with an
attorney prior to executing this Release; that he in fact has consulted a
knowledgeable, competent attorney regarding this Release; that he may, before
executing this Release, consider this Release for a period of 21 calendar days;
and that the consideration he receives for this Release is in addition to
amounts to which he was already entitled. If the Executive is signing this
Release prior to the expiration of such 21-day period, the Executive is waiving
his right to review the Release for such full 21-day period prior to signing it.
It is further understood that the Executive may revoke this Release within seven
calendar days from the date of execution hereof. If the Executive revokes this
Release within such seven-day period, no severance benefit will be payable to
him under the Employment Agreement and he shall return to the Company any such
payment received prior to that date.

23

--------------------------------------------------------------------------------




     3. The Companies hereby release and discharge the Executive, his spouse,
heirs, executors, administrators, successors and assigns, from any and all
actions, causes of actions, claims, demands, grievances and complaints, known
and unknown, which the Companies ever had or may have at any time through the
Release Date. The Companies acknowledge and agree that this Release is intended
to and does cover, but is not limited to, (i) any claim, whether statutory,
common law or otherwise, arising out of the terms or conditions of the
Executive’s employment at or service to the Companies and/or the Executive’s
separation from the Companies, and (ii) any claim for attorneys’ fees, costs,
disbursements or other like expenses. The enumeration of specific rights, claims
and causes of action being released shall not be construed to limit the general
scope of this Release. It is the intent of the parties that by this Release the
Companies are giving up all of their respective rights, claims and causes of
action occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. The Companies accept the risk of loss with respect
to both undiscovered claims and with respect to claims for any harm hereafter
suffered arising out of conduct, statements, performance or decisions occurring
before the Release Date.

     4. This Release shall in no event (i) apply to any claim by either the
Executive or the Companies arising from any breach by the other party of its
obligations under the Employment Agreement occurring on or after the Release
Date, (ii) waive the Executive’s claim with respect to compensation or benefits
earned or accrued prior to the Release Date to the extent such claim survives
termination of the Executive’s employment under the terms of the Employment
Agreement, (iii) waive the Executive’s right to indemnification under the
charters and by-laws of the Companies, or (iv) waive the Executive’s rights as a
shareholder.

     5. This Mutual Release shall be effective as of the Release Date and only
if executed by both parties.

     6. All questions concerning the construction, validity and interpretation
of this Mutual Release will be governed by the internal law of North Carolina,
without regard to principles of conflict of laws.

     IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated above.

KRISPY KREME DOUGHNUTS, INC.   By:           KRISPY KREME DOUGHNUT CORPORATION  
By:     EXECUTIVE     Anthony N. Thompson


24

--------------------------------------------------------------------------------




Exhibit B

     The following businesses, together with their Subsidiaries, affiliates and
successors in interest, are the businesses for purposes of Section 9.01 hereof:

Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Flowers Foods, Inc.
McKee Foods Corporation
Starbucks
Dewey’s Bakery
Salem Baking Company
Dawn Food Products, Inc.
CSM Baking Products
Bimbo Bakeries USA, Inc.
Hostess Brands, LLC
Panera Bread Company

And any other business that derives more than fifty percent (50%) of its
revenues from the indirect or direct sale of coffee, doughnuts and/or bakery or
sweet goods.

25

--------------------------------------------------------------------------------